DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has not amended any claims and only presents arguments in the remarks (16 March 2022). Applicant’s arguments are not persuasive. The rejections to the claims are maintained.

Claims 1, 2, 4-10, 14-16, and 18-29 are pending, with claims 1-2, 4-6, 10, 16, and 18-22 being considered in the present office action.

Response to Arguments
Applicant argues "there would not have been a reasonable expectation for success in modifying Kim's binder component to comprise Schulz's lithium ion component". Specifically, applicant argues Schulz's binder is designed/structured to bind with lithium salt so as to provide the advantageous effect of improved conductivity, in contrast to Kim's conventional binder (e.g., PVDF, see e.g., para. [0060] of Kim). In light of the structural distinctions between the binder of Schulz and conventional binders (e.g., PVDF), applicant concludes one of ordinary skill in the art would not reasonably expect to successfully obtain improved conductivity upon addition of the lithium salt suggested by Schulz with the conventional binder of Kim. Finally, applicant states the following (highlighted with an underline):

    PNG
    media_image1.png
    164
    621
    media_image1.png
    Greyscale
 
Applicant's arguments are not persuasive considering (i) the level of skill of a PHOSITA, (ii) the knowledge generally available to one of ordinary skill in the art, and (iii) the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference, nor is it that the claimed invention must be expressly suggested in any one or all of the references; the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The battery art is replete with active material compositions utilizing lithium salts for improving ionic conductivity regardless of the type of binder used in the composition. For example, Fujino (of record) utilizes lithium salt (e.g., LiClO4, LiBF4, LiCF3SO3, etc) with olefin based polymer binders (e.g., polyalkylene oxide) in the electrode to support lithium ion conduction in the electrode, see e.g., para. [0040]. Further, the electrode of Oki (US 2010/0140554) utilizes a lithium salt (i.e., supporting electrolyte, e.g., LiN(CF3SO2)2) for supporting lithium ion conductivity with conventional binders (i.e., PVDF, polypropylene, polyethylene, etc., see e.g., paras. [0112]-[0113], and [0120]).  Watanabe (US 2010/0075222) teaches an electrode comprising active material, a common binder (i.e., PVDF) and lithium salt (i.e., LiN(CF3SO2)2), wherein the lithium salt is added for facilitating uniform diffusion of lithium throughout the electrode active material, see e.g., paras. [0048], [0064], and [0103]. Nelson (US 2005/0239917) teaches an electrode comprises a conventional binder (e.g., PVDF) and a lithium salt (e.g., LiTFSI) in order to provide ionic conductivity to the electrode, see e.g., paras. [0010]-[0015], [0131]-[0132], [0150]-[0155]). Schmidt (US 2016/0197349) teaches an electrode composite including PVDF binder and lithium salt (i.e., LiTFSI) to increase the ionic conductivity of the electrode, see e.g., abstract. Kwon (US 2009/0181309) teaches an electrode comprising conventional binder (e.g., PVDF) and lithium salt (e.g., LiClO4, LiPF6, etc.) to increase ion conductivity of the electrode, paras. [0044], [0049], [0051]. Based on the level of skill of a PHOSITA (as evidenced above), the knowledge generally available to one of ordinary skill in the art (i.e., lithium salts improve ion conductivity of an electrode regardless of the type of binder in the electrode, as evidenced above), and the teachings of Schulz, one of ordinary skill in the art would have expected a reasonable expectation for success with respect to improved conductivity upon the inclusion of lithium salt in the electrode of Kim.

Applicant presents arguments with respect to claim 2 (amount of lithium salt). Applicant argues in Fujino the advantages of dispersing the lithium salt (e.g., lithium perchlorate) in the polymer is only achieved as a result of also including solid electrolyte powder in the electrode. Applicant argues, at best, Kim introduces electrolyte to the electrode only after the electrodes and separator are wound, such that the electrolyte is not dispersed in the active material of the thick electrode, and present only on the surface thereof.  Applicant concludes that since Kim does not teach a solid electrolyte powder dispersed in the electrode, that the conductive benefits of the lithium salt would not be obtained. Applicant further argues modifying Kim to include an electrolyte powder in the binder to reap the rewards of ion conductivity of the lithium salt (e.g., lithium perchlorate) would change the principle operation of Kim and battery construction.
Applicant's arguments are not persuasive. First, it is unclear from applicant's argument how the inclusion of electrolyte powder in Kim (assuming it is necessary to achieve the ion conductivity of the lithium salt) would change the principle operation of Kim. What part of this modification would cause the electrode to not operate/function as an electrode? Or, in more general terms, what specific operation is affected?
Regardless of the answer to the preceding question, applicant's conclusion the advantages of lithium salt are only achieved because solid electrolyte powder is present is not persuasive because a solid electrolyte powder is NOT necessary to appreciate improvements in ion conductivity in the electrode in the presence of lithium salt. Watanabe includes a lithium salt (e.g., LiN(CF3SO2)2) in the electrode in similar amounts disclosed by Fujino without the presence of solid electrolyte powder in the electrode; the lithium salt facilitates uniform diffusion of lithium throughout the electrode active material, see e.g., paras. [0064], [0069], and [0103]. As evidence by Watanabe, regardless of whether solid electrolyte powder is included in the electrode, one of ordinary skill in the art would have still appreciated the lithium salt of Fujino to improved ion conductivity of the electrode because it facilitates uniform diffusion of lithium throughout the active material.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 5-6, 10, 16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0004846), in view of Nanba et al. (US 2006/0035149), and WO 2014/076301 (where Schulz et al. ( US 2016/0285099) is used as a translation, both of record), hereinafter Kim, Nanba, and Schulz.
Regarding Claims 1, 5-6, 10, and 16, Kim teaches a cell (30) comprising a second electrode (i.e., positive electrode 23), a thick electrode (i.e., negative electrode 22, 60 micrometers, see e.g., para. [0101]) and an electrolyte, see Fig. 2 and paras. [0071]-[0080]. The thick electrode comprises secondary particles 100 (see e.g., Fig. 1), wherein each secondary particle 100 comprises an aggregate of spherical nanoparticles 110 that are coated with a conductive carbon material 120, 130 to interconnect the individual spherical nanoparticles 110 of the aggregate, wherein the spherical nanoparticles 110 comprise an electroactive material that is carbon (112), see e.g., paras. [0028]-[0042]; and a non-conductive binder that binds the secondary particles together (i.e., see paras. [0059]-[0060]).
Regarding Claim 22, Kim teaches a thick electrode (i.e., negative electrode 22), the thick electrode (e.g., 60 micrometers, see e.g., para. [0101]), comprises spherical nanoparticles 110 comprising carbon (112); a conductive carbon material 120, 130 interconnects the spherical nanoparticles 110 together, see e.g., Fig. 1 and paras. [0028]-[0042]; and a non-conductive binder that binds the secondary particles together (i.e., see paras. [0059]-[0060]).
Kim does not teach covalent bonds formed between the individual spherical nanoparticles and the conductive carbon material. However, Kim teaches a carbon precursor (e.g., phenol resin) is coated on surfaces of nanoparticles 110; once heated, the carbon precursor forms the conductive carbon material 130 on the spherical nanoparticles 110, see e.g., para. [0042]. Nanba teaches a polymer (e.g., phenol resin) coated on a carbon particle which is further heated to form a carbonaceous material on the carbon particle. The formation of a chemical bond (e.g., covalent bond, van der Waals forces, physical adhesion) unites these materials, thereby providing adhesion between the carbon particle and carbonaceous material derived from the polymer, see e.g., paras. [0144]-[0145]. It would be obvious to one having ordinary skill in the art the spherical nanoparticles 110 are interconnected through covalent bonds formed between the individual nanoparticles 110 and the conductive carbon material (130) because such chemical bonds can unite the materials by providing adhesion therebetween, as suggested by Nanba.
Kim does not teach a salt additive (i.e., LiTFSI) distributed throughout the thick electrode. However, Schulz teaches a battery having two electrodes with a separator therebetween; each electrode further includes a binder 2. The binder 2 comprises a salt additive (i.e., lithium salt) and is distributed between the active material 3 of each electrode, see e.g., Fig. 2 and para. [0059]. The salt additive is lithium ion based having the formula LiX, wherein X is an anion selected from PF6, ClO4, BOB, FSI, TFSI, BF4, etc; the salt additive is LiTFSI, see e.g., para. [0021], [0031]. Due to the salt additive in the binder, the ionic conductivity of the binder is increased, thereby ensuring high lithium ion flow between the two electrode and through the electrodes, see e.g., paras. [0009]-[0014], [0021], [0031], and [0059]. It would be obvious to one having ordinary skill in the art to include a lithium salt (i.e., LiTFSI) in the binder of Kim, as suggested by Schulz) to improve the conductivity of the binder (hence electrode), thereby ensuring high lithium ion flow between the two electrode and through the electrodes, see e.g., paras. [0021], and [0059]. Further, Schulz teaches more difficult ion transport through the electrodes leads to increased resistance and consequently a reduction in power density, see e.g., para. [0005]. Schulz teaches distributing the lithium ion conducting binder (hence salt additive) throughout the electrode ensures high lithium ion flow over the entire space between the electrodes and through the electrodes, see e.g., para. [0059], and Fig. 2. It would be obvious to one having ordinary skill in the art to disposing a lithium ion conducting polymer throughout the electrode to ensure high lithium ion flow over the entire space between the two electrodes and through the electrodes, mitigating increased resistance and a reduction of power density, as suggested by Schulz.
Claim 16, lines 5-7, and Claims 18-21 recite a property and/or a function of the cell. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114, II., When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01, I. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Nanba and Schulz in view of Fujino et al. (JPH117942, of record), hereinafter Fujino.
Regarding Claim 2, Kim does not teach the amount of salt additive. As explained under the rejection of claim 1, it would be obvious to one having ordinary skill in the art to include a salt additive distributed throughout the thick electrode to ensure high lithium ion flow over the entire space between the two electrodes and through the electrodes, mitigating increased resistance and a reduction of power density, as suggested by Schulz, see paras. [0005], and [0059]. Fujino, like Schulz, also suggests the inclusion of a lithium ion conductive polymer 1, having a lithium ion salt therein, distributed throughout the electrode active material 2 to ensure the conductive path of lithium ions is always maintained, see e.g., para. [0014], [0040]. Example 1 teaches a lithium ion conductive polymer solution is made with 3.96 g of polymer, 50 mL acetonitrile (density = 0.786 g/mL @ 25 °C) and 2.13 g of salt, see e.g., para. [0019]. The mass of the acetonitrile is 39.3 g (50 mL * 0.786 g/mL). The total mass of the lithium ion conductive polymer solution is 45.39 g (3.96 g + 2.13 g + 39.3 g), of which is 4.7 % salt (i.e., 2.13 g/45.39 g = 0.0469), 8.7 % polymer (3.96 g/45.39g), and 86.6% acetonitrile (39.3 g/45.39 g). Further, 4.5 g of this lithium ion conductive polymer solution is mixed with 3 g of active material and 2 g of solid electrolyte powder to prepare the electrode mixture. Thus, the electrode mixture, after drying (hence evaporating the acetonitrile), includes 0.211 g salt (4.5 g * 0.0469 = 0.211 g), 0.39 g of polymer (4.5 g * 0.0872 = 0.3926 g), 3 g of active material and 2 g of solid electrolyte; for a total of 5.6 g of electrode mixture. The salt additive is present in the amount of 3.8 wt % with respect to the total electrode mixture (0.211 g. 5.6 g), 7 wt % with respect to the active material (0.211 g / 3 g), or 6.2 wt% with respect to the polymer and active material, (0.211 g / 3 g + 0.39 g), which overlaps with the claimed range. It would be obvious to one having ordinary skill in the art to include the salt additive in the amount of 1 wt% to 20 wt% because Fujino teaches such an amount is sufficient to achieve an ion conductivity in the binder to ensure a conductive path of lithium ions is always maintained, thereby assisting a high lithium ion flow over the entire space between the two electrodes and through the electrodes, mitigating increased resistance and a reduction of power density (taught by Schulz).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, Nanba and Schulz in view of Xiao et al. (US 2016/0006024, of record) and evidenced by Liu et al. (US 2012/0070741), hereinafter Xiao and Liu.
Regarding Claim 4, Kim teaches the thick electrode further comprises an additional electroactive material (i.e., Si based nanocore 111), but does not disclose the amount thereof is between 2 mg/cm2 to 8 mg/cm2. However, Xiao teaches a negative electrode with a silicon loading greater than 1 mg/cm2 to about 6 mg/cm2, see e.g., paras. [0014], and [0047]. It is understood by one of ordinary skill in the art, as evidenced by Liu, that the loading of active material corresponds to capacity per electrode unit area. Specifically, a higher mass loading yields a higher capacity per electrode unit area, see e.g., para. [0040]. It would be obvious to one having ordinary skill in the art to adjust the additional electroactive material (Si) of Kim in an amount ranging from 2 mg/cm2 to 8 mg/cm2, as suggested by Xiao, to achieve sufficient and/or higher capacity. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP 2144.05, I. 
Further, the prior art has recognized active mass loading is a result-effective variable, i.e., a variable which achieves a recognized result, for capacity. As such, the optimum or workable ranges of said variable might be characterized as routine experimentation. Meaning, the presence of a known result-effective variable would be motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See MPEP 2144.05, II. Thus, one of ordinary skill in the art would be motivated to adjust the amount of the additional electroactive material (Si) of Kim in the range of 2 mg/cm2 to 8 mg/cm2, as suggested by Xiao, to optimize the capacity of the electrode through routine experimentation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729